Citation Nr: 9910953	
Decision Date: 04/21/99    Archive Date: 04/30/99

DOCKET NO.  96-49 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for back 
disability.

2.  Entitlement to a compensable evaluation for bilateral 
Achilles tendonitis.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. W. Loeb


REMAND

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The veteran veteran's active duty for training 
(ACDUTRA) in the Army Reserve from August 1976 to February 
1977 has been verified.  Although there are references in the 
file indicating that the veteran has had additional periods 
of ACDUTRA, there is no official verification on file of 
these additional periods of ACDUTRA.  

The Board notes that the veteran alleges that records in the 
possession of the Social Security Administration (SSA) are 
relevant to her attempt to reopen her claim for service 
connection for back disability.  However, the records relied 
upon, and any decisions made by SSA, are not on file.  At the 
veteran's personal hearing before the undersigned sitting at 
the RO in April 1997, the new issue of entitlement to a total 
disability evaluation on the basis of unemployability due to 
service-connected disabilities was raised.

Moreover, the Board notes that that the right and left 
Achilles tendonitis should be separately evaluated.  The 
Board further notes that factors such as weakness, 
fatigability, incoordination, and pain on movement, are for 
consideration in determining the appropriate evaluation based 
upon limitation of motion.  See 38 C.F.R. §§ 4.40, 4.45 
(1998); DeLuca v. Brown, 8 Vet.App. 202 (1995).  The most 
recent VA foot examination report on file, which is dated in 
March 1996, does not provide an adequate assessment of the 
functional impairment associated with the bilateral Achilles 
tendonitis.  

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1. The RO should attempt to verify all 
dates of ACDUTRA served by the veteran 
and obtain any related medical records 
that are not currently on file.

2. The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for all health care 
providers, including VA, who may 
possess additional records pertinent 
to any pending claim.  After obtaining 
any necessary authorization for the 
release of the veteran's private 
medical records, the RO should obtain, 
and associate with the file, all 
records noted by the veteran that are 
not currently on file.

3. The veteran should be provided and 
requested to complete and return a 
current Application for Increased 
Compensation Based on Unemployability, 
VA Form 21-8940.

4. The RO should contact the Division of 
Benefit Services, Office of Disability 
Operations, Social Security 
Administration, Baltimore, Maryland 
21241, and request a copy of any 
decision awarding or denying the 
veteran disability benefits and of the 
records upon which any award or denial 
of disability benefits was based.

5. When the foregoing developments have 
been completed, the RO should arrange 
for a VA orthopedic examination of the 
veteran by a board certified 
specialist, if available, to determine 
the current severity of the veteran's 
service-connected bilateral Achilles 
tendonitis.  The claims file must be 
made available to the examiner for 
proper review of the medical history.  
All indicated studies must be 
performed, and all findings should be 
reported in detail.  The examiner is 
further requested to identify any 
objective evidence of pain, painful 
motion, or functional loss due to pain 
as a result of the veteran's bilateral 
Achilles tendonitis.  The extent of 
any weakened movement, excess 
fatigability and incoordination 
associated with the bilateral Achilles 
tendonitis should be specifically 
assessed.  The physician should also 
express an opinion concerning whether 
there would be any additional limits 
on functional ability during flare-ups 
(if the veteran alleges flare-ups) or 
on repeated use, and, if possible, 
express this in terms of additional 
degrees of limitation of motion during 
flare-ups and on repeated use.  If 
this is not feasible, the examiner 
should so state.  The examiner should 
also be requested to comment on the 
impact of the bilateral Achilles 
tendonitis on the veteran's ability to 
work.  The rationale for all opinions 
expressed should be provided.

6. The veteran should also be provided a 
VA examination by a physician with 
appropriate expertise to determine the 
impact of the service-connected right 
sciatica on the veteran's ability to 
work.  All indicated studies should be 
performed, and the claims file must be 
made available to the examiner for 
proper review of the medical history.  
The examiner should identify all 
functional impairment associated with 
the disability, to include functional 
impairment on repeated use and during 
flare-ups and should specifically 
assess the impact of the disability on 
the veteran's ability to work.  The 
rationale for all opinions expressed 
should be provided.  

7. Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examinations and requested 
opinions, have been conducted and 
completed in full.  The RO should then 
undertake any other indicated 
development.  Then, the RO should 
readjudicate the issue of whether new 
and material evidence has been 
submitted to reopen the veteran's 
claim for service connection for back 
disability.  It should also separately 
evaluate the left Achilles tendonitis 
and right Achilles tendonitis.  In 
evaluating these disabilities, the RO 
should consider the provisions of 
38 C.F.R. §§ 4.40, 4.45.  The RO 
should also adjudicate the issue of 
entitlement to a total disability 
rating based on unemployability due to 
service-connected disabilities if it 
has not been rendered moot.  The RO 
should also consider whether the case 
should be forwarded to the Director of 
the Compensation and Pension Service 
for extra-schedular consideration.

8. If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, or if a timely notice of 
disagreement is received with respect 
to any other matter, the RO should 
issue a supplemental statement of the 
case on all issues in appellate status 
and provide the veteran and her 
representative with an appropriate 
opportunity to respond.  The veteran 
should also be informed of the 
requirements to perfect an appeal of 
any new issue addressed in the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  All 
issues properly in appellate status should be returned to the 
Board at the same time.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until she is otherwise notified by 
the RO.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


